UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 25, 2012 Rouse Properties, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-35278 (Commission File Number) 90-0750824 (IRS Employer Identification No.) 1114 Avenue of the Americas, Suite 2800 New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (212) 608-5108 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CAR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CAR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CAR 240.14d-2(b)) o
